DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2022 has been entered.
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions (products), there being no allowable generic or linking claim, and the claims have been cancelled. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 November 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed describes an aqueous solution comprising a titanium fluorine complex represented by formula A2TiF6, where A is selected from hydrogen, alkali metal, an ammonium group [0035] and a coating comprising Na5Ti3F14 [0006, 0019, 0020]. The specification does not describe an aqueous solution comprising a titanium fluorine complex Claim 20 represented by formula Na5Ti3F14.
Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “wherein the titanium fluoride is (NH4)2TiF6.” The limitation is indefinite, because although Clam 20 makes a distinction between titanium fluoride and a titanium fluoride complex and (NH4)2TiF6 is a titanium fluoride complex, it is not clear whether there is a titanium fluoride omitted from the claim or whether Applicant is employing a nonstandard usage; it is not clear what Applicant considers a titanium fluoride or a titanium fluoride complex or whether Applicant is using both terms as synonyms of each other. Examiner considers the limitation to include the interpretation “wherein the titanium fluoride complex s (NH4)2TiF6.”
Claim 23 is rejected as depending from rejected Claim 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 24-26, 28-33, 35-36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dustin et al. (US 2019/0048223) in view of Goh et al. (US 2018/0346673).
Regarding Claim 19, Dustin et al. (US’223) teach a method of making a titanium-based coating, the method comprising: contacting a substrate with an aqueous solution comprising 0.1 M ammonium hexafluorotitanate (AHFT) (within the recited range of about 0.01 M to about 0.8 M of a titanium fluoride), 0.1 M NaCl and 0.15 M boric acid (within the recited range of from about 0.1 M to about 1.5 M of a fluorine scavenger) [0266]. US’223 fails to teach a range of 0.3 M to about 2 M of a sodium salt. However, US’223 provides evidence that sodium salt is a second corrosion inhibitor (Abstract; [0173]) and thus that its concentration is a result-effective variable known in the prior art to affect inhibition of corrosion. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of Claim 19 by varying the concentration of sodium salt, including NaCl, through routine optimization to achieve adequate corrosion resistance. Moreover, the concentration of NaCl in US’223 (0.1 M) and 0.3 M as a lower end point recited in the claims is obviously similar. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)
US’223 teaches immersing and drying at room temperature [0266]. US’223 fails to teach heating either the composition or the substrate to a temperature of from about 400C to about 800C. Goh et al. (US‘673) teaches an analogous process for forming a titanium-based coating, including contacting a substrate with an aqueous solution, comprising a fluorine-containing titanium complex (e.g. ammonium hexafluorotitanate) and a fluorine scavenger (e.g. boric acid) at a temperature of less than about 100 degrees C (Abstract). Including at a range of about 60 to 80 C [0084]. In addition, US’673 provides evidence that temperature is a result-effective variable, affecting contacting time to grow an oxide film [0086]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’223 with the aqueous solution within the recited temperature, because US’673 teaches an analogous coating process with a similar composition at a temperature within the recited range to obtain an oxide film. In addition, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Moreover, it is known to heat a substrate or composition which participates in a reaction in order to modify reaction kinetics; it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’223 by heating either the temperature of the composition or the substrate to within the recited range to modify the reaction of the composition with the substrate.
Regarding Claim 24, the substrate comprises aluminum [0266].
Regarding Claim 25, US’223 teaches that the substrate is a component of an aircraft [0202].  
Regarding Claim 26, contacting comprises immersing the substrate in an aqueous solution [0266].
Regarding Claim 28, US’673 suggests a temperature within the recited range of about 60 to 80 C [0084] and provides evidence that temperature is a result-effective variable, affecting contacting time to grow an oxide film [0086]. The combination of US’223 in view of US’673 fails to teach heating a substrate to within the recited range. It was conventional at the time of invention to heat or to preheat a substrate to a desired coating temperature in order to maintain a desired temperature of a coating solution applied to the substrate. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’673 in view of US’223 by heating the substrate to within the recited range, because US’673 suggests the temperature range for the coating temperature and that a time for growth is affected by growth, so that it would have been obvious to heat the substrate to within the temperature required to maintain a desired coating temperature over time to control growth over time.
Regarding Claim 29, US’223 teaches forming titanium dioxide, comprising steps of contacting a substrate with an aqueous composition comprising 0.1 M ammonium hexafluorotitanate (AHFT) (within the recited range of about 0.01 M to about 0.8 M of a titanium fluoride), 0.1 M NaCl and 0.15 M boric acid (within the recited range of from about 0.1 M to about 1.5 M of a fluorine scavenger) [0266]. Although it fails to teach the now recited range of 0.3 M to about 2 M of sodium salt, Applicant’s specification provides evidence that even 0.1 M NaCl results in a coating of titanium dioxide and Na5Ti3F14 (see, for example, Specification [0056-0057]) and both coatings are produced at room temperature. Therefore, the evidence suggests that the process of US’223 produces Na5Ti3F14, coating and varying the concentration of NaCl is obvious absent evidence of criticality.
	Regarding Claims 30-33, US’223 teaches the method for forming a coating, including titanium dioxide, on metal substrates to resist corrosion and chloride attack [0265]. US’223 fails to teach the recited proportions of titanium dioxide and Na5Ti3F14. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’223 by producing a coating with a titanium oxide content within the recited range of concentration through routine optimization to provide a desirable amount of corrosion protection, since US’223 suggests that it is titanium oxide which protects the substrate. However, since the evidence suggests that Na5-Ti3F14 and TiO-2 are inherent products of the coating process of US’223, it would have been obvious to provide both Na5-Ti3F14 and TiO2 in the recited proportions, since as TiO-2 is varied through optimization, the concentration of other products also would be expected to vary.
	Regarding Claim 35, US’223 in view of US’673 suggests titanium dioxide, an amorphous metal oxide phase [0267].
Regarding Claim 36, US’223 teaches forming titanium dioxide, comprising steps of contacting a substrate with an aqueous composition comprising 0.1 M ammonium hexafluorotitanate (AHFT) (within the recited range of about 0.01 M to about 0.8 M of a titanium fluoride), 0.1 M NaCl and 0.15 M boric acid (within the recited range of from about 0.1 M to about 1.5 M of a fluorine scavenger) [0266]. Although it fails to teach the now recited range of 0.3 M to about 2 M of sodium salt, Applicant’s specification provides evidence that even 0.1 M NaCl results in a coating of titanium dioxide and Na5Ti3F14 (see, for example, Specification [0056-0057]) and both coatings are produced at room temperature. Therefore, the evidence suggests that the process of US’223 produces Na5Ti3F14, coating and varying the concentration of NaCl is obvious absent evidence of criticality.
Regarding Claim 39, US’223 teaches a thickness of 500 micron-1 mm (20-40 mil) [0160]. 
Claims 20-23, 34, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dustin et al. (US 2019/0048223) and Goh et al. (US 2018/0346673) as applied to Claim 19 above, and further in view of Shigehito et al. “Titanium (IV) Oxide Thin Films Prepared from Aqueous Solution”. Chemistry Letters, pp. 433-434 (1996).
Regarding Claims 20, 34, and 37, US’223 teaches wherein the composition comprises 0.1 M ammonium hexafluorotitanate (AHFT) (within the recited range of from about 0.1 M to about 0.4 M of the titanium fluoride) and 0.1 M NaCl (within the recited range of from about 0.1 M to about 1.8 M of the sodium salt) [0266]. US’223 fails to teach from about 0.3 M to about 1 M of the fluorine scavenger (boric acid). Shigehito et al. teach a relationship between aspect and chemical compositions of a deposited film and concentration range of AHFT and boric acid, including successful deposition -- both hazy and transparent anatase -- within the recited concentration ranges, with the rate of deposition increasing with concentration of boric acid (Abstract; Fig. 1; p. 433, bottom left column to top right column). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’223 by optimizing to within the recited concentrations of AHFT and boric acid, because US’223 suggests varying the concentrations within the recited range to achieve a deposited film and that deposition rate increases with concentration of boric acid.   In addition, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 21, US’223 teaches that the sodium salt is sodium chloride [0266].  
Regarding Claims 22. US’223 teaches that the titanium fluoride is (NH4)2TiF6 [0266].  
Regarding Claim 23, US’223 teaches that the fluorine scavenger is boric acid (H3BO3) [0266].  
Regarding Claim 38, US’223 teaches forming titanium dioxide, comprising steps of contacting a substrate with an aqueous composition comprising 0.1 M ammonium hexafluorotitanate (AHFT) (within the recited range of about 0.01 M to about 0.8 M of a titanium fluoride), 0.1 M NaCl and 0.15 M boric acid (within the recited range of from about 0.1 M to about 1.5 M of a fluorine scavenger) [0266]. Although it fails to teach the now recited range of 0.3 M to about 2 M of sodium salt, Applicant’s specification provides evidence that even 0.1 M NaCl results in a coating of titanium dioxide and Na5Ti3F14 (see, for example, Specification [0056-0057]) and both coatings are produced at room temperature. Therefore, the evidence suggests that the process of US’223 produces Na5Ti3F14, coating and varying the concentration of NaCl is obvious absent evidence of criticality.
Response to Arguments
Applicant's arguments filed 19 August 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Dustin fails to teach a composition having a temperature of about 40-80 C (Remark, pp 5-6), generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Applicant has not provided evidence of criticality. Moreover, since arguments are based on the issue of temperature range, Goh et al. (US 2018/0346673) is now cited as evidence that it would have been obvious to perform the process of US’223 with a coating temperature within the recited range and that temperature is a result-effective variable, known in the prior art to affect the time for film growth.
In response to Applicant’s argument that Dustin does not teach a metal oxide phase and a crystalline sodium-containing phase or a coating with 40-50% amorphous titanium dioxide or 50-60% (Remarks, p. 6), because Dustin teaches a solution with all of the claimed components within the recited range including 0.1 M ammonium hexafluorotitanate (AHFT) (within the recited range of about 0.01 M to about 0.8 M of a titanium fluoride), 0.1 M NaCl and 0.15 M boric acid (within the recited range of from about 0.1 M to about 1.5 M of a fluorine scavenger) [0266], and Applicant has provided no evidence of criticality for temperature, the coating formed by the process of Dustin is considered to form the claimed product without evidence to the contrary.
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suto et al. (WO 2018/225861, English US 2020/0131645) subject a substrate to electrolysis in a solution containing a Ti component (e.g. ammonium hexafluorotitanate ((NH4)2TiF6)) and chloride salt [0087-0089, 0096] at a temperature of between 20C and 80 C, preferably 40-60 C [0094].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712